


110 HR 3469 IH: America's Border Security Act of

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3469
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To assist the Secretary of Homeland Security in carrying
		  out surveillance activities conducted at or near the international land borders
		  of the United States to prevent illegal immigration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 America's Border Security Act of
			 2007.
		2.Technological
			 assets
			(a)Increased
			 Availability of EquipmentThe Secretary of Homeland Security and
			 the Secretary of Defense shall develop and implement a plan to use authorities
			 provided to the Secretary of Defense under chapter 18 of title 10, United
			 States Code, to increase the availability and use of Department of Defense
			 equipment, including unmanned aerial vehicles, tethered aerostat radars, and
			 other surveillance equipment, to assist the Secretary of Homeland Security in
			 carrying out surveillance activities conducted at or near the international
			 land borders of the United States to prevent illegal immigration.
			(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Homeland Security and the Secretary of Defense shall submit to Congress a
			 report that contains—
				(1)a
			 description of the current use of Department of Defense equipment to assist the
			 Secretary of Homeland Security in carrying out surveillance of the
			 international land borders of the United States and assessment of the risks to
			 citizens of the United States and foreign policy interests associated with the
			 use of such equipment;
				(2)the plan developed
			 under subsection (b) to increase the use of Department of Defense equipment to
			 assist such surveillance activities; and
				(3)a
			 description of the types of equipment and other support to be provided by the
			 Secretary of Defense under such plan during the 1-year period beginning on the
			 date of the submission of the report.
				(c)Unmanned Aerial
			 Vehicle Pilot ProgramDuring the 1-year period beginning on the
			 date on which the report is submitted under subsection (b), the Secretary of
			 Homeland Security shall conduct a pilot program to test unmanned aerial
			 vehicles for border surveillance along the international border between Canada
			 and the United States.
			(d)ConstructionNothing
			 in this section may be construed as altering or amending the prohibition on the
			 use of any part of the Army or the Air Force as a posse comitatus under section
			 1385 of title 18, United States Code.
			(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as may be necessary for each of the
			 fiscal years 2008 through 2012 to carry out subsection (a).
			3.Infrastructure
			(a)Construction of
			 border control facilitiesSubject to the availability of
			 appropriations, the Secretary of Homeland Security shall construct all-weather
			 roads and acquire additional vehicle barriers and facilities necessary to
			 achieve operational control of the international borders of the United
			 States.
			(b)ReportsThe
			 Secretary of Homeland Security shall submit quarterly reports to the Congress
			 on the progress made in carrying out subsection (a).
			(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as may be necessary for each of the
			 fiscal years 2008 through 2012 to carry out subsection (a).
			4.Ports of
			 entryThe Secretary of
			 Homeland Security is authorized to—
			(1)construct
			 additional ports of entry along the international land borders of the United
			 States, at locations to be determined by the Secretary of Homeland Security;
			 and
			(2)make necessary
			 improvements to the ports of entry in existence on the date of enactment of
			 this Act.
			5.Secure
			 communicationThe Secretary of
			 Homeland Security shall, as expeditiously as practicable, develop and implement
			 a plan to improve the use of satellite communications and other technologies to
			 ensure clear and secure 2-way communication capabilities—
			(1)among all Border
			 Patrol agents conducting operations between ports of entry;
			(2)between Border
			 Patrol agents and their respective Border Patrol stations;
			(3)between Border
			 Patrol agents and residents in remote areas along the international land
			 borders of the United States; and
			(4)between all
			 appropriate border security agencies of the Department and State, local, and
			 tribal law enforcement agencies.
			6.Unmanned aerial
			 vehicles
			(a)Unmanned aerial
			 vehicles and associated infrastructureThe Secretary of Homeland
			 Security shall acquire and maintain not fewer than 5 unmanned aerial vehicles
			 and related equipment for use to patrol the international borders of the United
			 States, including equipment such as—
				(1)additional
			 sensors;
				(2)critical
			 spares;
				(3)satellite command
			 and control; and
				(4)other necessary
			 equipment for operational support.
				(b)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 of Homeland Security for each of the fiscal years 2008 and 2009 such sums as
			 may be necessary to carry out subsection (a).
				(2)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1) are authorized to remain available until
			 expended.
				7.Surveillance
			 technologies programs
			(a)Aerial
			 surveillance program
				(1)In
			 generalIn conjunction with the border surveillance plan
			 developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary
			 of Homeland Security, not later than 90 days after the date of enactment of
			 this Act, shall develop and implement a program to fully integrate and utilize
			 aerial surveillance technologies, including unmanned aerial vehicles, to
			 enhance the security of the international border between the United States and
			 Canada and the international border between the United States and Mexico. The
			 goal of the program shall be to ensure continuous monitoring of each mile of
			 each such border.
				(2)Assessment and
			 consultation requirementsIn developing the program under this
			 subsection, the Secretary of Homeland Security shall—
					(A)consider current
			 and proposed aerial surveillance technologies;
					(B)assess the
			 feasibility and advisability of utilizing such technologies to address border
			 threats, including an assessment of the technologies considered best suited to
			 address respective threats;
					(C)consult with the
			 Secretary of Defense regarding any technologies or equipment, which the
			 Secretary of Homeland Security may deploy along an international border of the
			 United States; and
					(D)consult with the
			 Administrator of the Federal Aviation Administration regarding safety, airspace
			 coordination and regulation, and any other issues necessary for implementation
			 of the program.
					(3)Additional
			 requirements
					(A)In
			 generalThe program developed under this subsection shall include
			 the use of a variety of aerial surveillance technologies in a variety of
			 topographies and areas, including populated and unpopulated areas located on or
			 near an international border of the United States, in order to evaluate, for a
			 range of circumstances—
						(i)the
			 significance of previous experiences with such technologies in border security
			 or critical infrastructure protection;
						(ii)the
			 cost and effectiveness of various technologies for border security, including
			 varying levels of technical complexity; and
						(iii)liability,
			 safety, and privacy concerns relating to the utilization of such technologies
			 for border security.
						(4)Continued use of
			 aerial surveillance technologiesThe Secretary of Homeland
			 Security may continue the operation of aerial surveillance technologies while
			 assessing the effectiveness of the utilization of such technologies.
				(5)Report to
			 CongressNot later than 180 days after implementing the program
			 under this subsection, the Secretary of Homeland Security shall submit to
			 Congress a report regarding such program. The Secretary of Homeland Security
			 shall include in the report a description of such program together with any
			 recommendations that the Secretary finds appropriate for enhancing the
			 program.
				(6)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subsection.
				(b)Integrated and
			 Automated Surveillance Program
				(1)Requirement for
			 programSubject to the availability of appropriations, the
			 Secretary of Homeland Security shall establish a program to procure additional
			 unmanned aerial vehicles, cameras, poles, sensors, satellites, radar coverage,
			 and other technologies necessary to achieve operational control of the
			 international borders of the United States and to establish a security
			 perimeter known as a virtual fence along such international
			 borders to provide a barrier to illegal immigration. Such program shall be
			 known as the Integrated and Automated Surveillance Program.
				(2)Program
			 componentsThe Secretary shall ensure, to the maximum extent
			 feasible, that—
					(A)the technologies
			 utilized in the Integrated and Automated Surveillance Program are integrated
			 and function cohesively in an automated fashion, including the integration of
			 motion sensor alerts and cameras in a manner where a sensor alert automatically
			 activates a corresponding camera to pan and tilt in the direction of the
			 triggered sensor;
					(B)cameras utilized
			 in the Program do not have to be manually operated;
					(C)such camera views
			 and positions are not fixed;
					(D)surveillance video
			 taken by such cameras is able to be viewed at multiple designated
			 communications centers;
					(E)a standard process
			 is used to collect, catalog, and report intrusion and response data collected
			 under the Program;
					(F)future remote
			 surveillance technology investments and upgrades for the Program can be
			 integrated with existing systems;
					(G)performance
			 measures are developed and applied that can evaluate whether the Program is
			 providing desired results and increasing response effectiveness in monitoring
			 and detecting illegal intrusions along the international borders of the United
			 States;
					(H)plans are
			 developed under the Program to streamline site selection, site validation, and
			 environmental assessment processes to minimize delays of installing
			 surveillance technology infrastructure;
					(I)standards are
			 developed under the Program to expand the shared use of existing private and
			 governmental structures to install remote surveillance technology
			 infrastructure where possible; and
					(J)standards are
			 developed under the Program to identify and deploy the use of nonpermanent or
			 mobile surveillance platforms that will increase the Secretary’s mobility and
			 ability to identify illegal border intrusions.
					(3)Report to
			 CongressNot later than 1 year after the initial implementation
			 of the Integrated and Automated Surveillance Program, the Secretary of Homeland
			 Security shall submit to Congress a report regarding the Program. The Secretary
			 shall include in the report a description of the Program together with any
			 recommendation that the Secretary finds appropriate for enhancing the
			 program.
				(4)Evaluation of
			 contractors
					(A)Requirement for
			 standardsThe Secretary of Homeland Security shall develop
			 appropriate standards to evaluate the performance of any contractor providing
			 goods or services to carry out the Integrated and Automated Surveillance
			 Program.
					(B)Review by the
			 inspector general
						(i)In
			 generalThe Inspector General of the Department shall review each
			 new contract related to the Program that has a value of more than $5,000,000 in
			 a timely manner, to determine whether such contract fully complies with
			 applicable cost requirements, performance objectives, program milestones, and
			 schedules.
						(ii)ReportsThe
			 Inspector General shall report the findings of each review carried out under
			 clause (i) to the Secretary of Homeland Security in a timely manner. Not later
			 than 30 days after the date the Secretary receives a report of findings from
			 the Inspector General, the Secretary shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives a report of such findings and a
			 description of any the steps that the Secretary has taken or plans to take in
			 response to such findings.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subsection.
				8.Hiring and
			 training of border and transportation security personnel
			(a)Inspectors and
			 Agents
				(1)Increase in
			 inspectors and agentsDuring
			 fiscal year 2008, the Secretary of Homeland Security shall—
					(A)increase the number of full-time agents and
			 associated support staff in the Bureau of Immigration and Customs Enforcement
			 of the Department of Homeland Security by 400; and
					(B)increase the number of full-time inspectors
			 and associated support staff in the Bureau of Customs and Border Protection by
			 600.
					(2)Waiver of fte
			 limitationThe Secretary is
			 authorized to waive any limitation on the number of full-time equivalent
			 personnel assigned to the Department of Homeland Security to fulfill the
			 requirements of paragraph (1).
				(b)TrainingThe Secretary shall provide appropriate
			 training for agents, inspectors, and associated support staff of the Department
			 of Homeland Security on an ongoing basis to utilize new technologies and to
			 ensure that the proficiency levels of such personnel are acceptable to protect
			 the borders of the United States.
			9.National Border
			 Security Plan
			(a)Requirement for
			 PlanNot later than January
			 31 of each year, the Secretary of Homeland Security shall prepare a National
			 Border Security Plan and submit such plan to the Congress.
			(b)ConsultationIn preparing the plan required in
			 subsection (a), the Secretary shall consult with the Under Secretary for
			 Information Analysis and Infrastructure Protection and the Federal, State, and
			 local law enforcement agencies and private entities that are involved in
			 international trade across the northern border or the southern border.
			(c)Vulnerability
			 Assessment
				(1)In
			 generalThe plan required in
			 subsection (a) shall include a vulnerability assessment of each port of entry
			 located on the northern border or the southern border.
				(2)Port security
			 coordinatorsThe Secretary
			 may establish 1 or more port security coordinators at each port of entry
			 located on the northern border or the southern border—
					(A)to assist in conducting a vulnerability
			 assessment at such port; and
					(B)to provide other assistance with the
			 preparation of the plan required in subsection (a).
					
